Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willis A. Brailey appeals the district court’s final judgment in favor of his former employer after a bench trial on his federal discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Brailey v. Advance Am. Cash Advance Ctrs. of VA, Inc., 3:08-cv-00365-RLW (E.D.Va. July 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.